Title: To John Adams from James Montgomery, 25 April 1797
From: Montgomery, James
To: Adams, John



Sir
Philadelphia, April 25th 1797

In Consequence of Understanding there are several applicants for the Command I now hold of the Revenue Cutter which I imagine to proceed from the encouragement given by the Collector to the different applicants I do my self the Honour to transmitt to your Excellency all the Papers relative to the Dispute and the Charge against me which I trust those Certificates inclosed, with my first Letter to your Excellency will entirely invalidate I will just observe that there has been a Person employed to superintend the Building of the Vessell at an extra expence to Government which as I was on the Spot was entirely unnessery and could be accounted for in no other way but to gratify the undeserved picque and Malice of the Collector
My Character has been basely traduced and joined to the Favour I have in my former letter solicited of your Excellency’s continueing me in my Command I intreat you will have the Goodness to grant me the Satisfaction of knowing I am exculpated from those Charges I never have merited my Situation is painful to the highest degree there being still the same Man employed about the Vessell my self on the Spot my Time Unoccupied and my Mind in a State of Uneasy Suspense Your Excellency’s releiving me from so Undeserved a situation will confer the Highest obligation on your most devoted and obedient Humble / Servant
James Montgomery